— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Education of the City School District of the City of New York, dated October 17, 1984, which, after a hearing, terminated the petitioner’s employment.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
The petitioner, a school secretary for over 12 years, was terminated from her employment based on charges that she had shouted at various staff members and had refused to follow orders of her supervisor. The determination that the petitioner is guilty of these charges is supported by substantial evidence in the record and should not be disturbed (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176).
Also, the penalty imposed was not so disproportionate to the offense as to be shocking to one’s sense of fairness. Gibbons, J. P., Brown and Hooper, JJ., concur.